NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        SEP 4 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


MALIK JONES,                                     No. 13-16415

             Plaintiff - Appellant,              D.C. No. 2:09-cv-03092-WBS-
                                                 EFB
   v.

T. FELKER, Warden; et al.,                       MEMORANDUM*

             Defendants - Appellees.

                     Appeal from the United States District Court
                        for the Eastern District of California
                     William B. Shubb, District Judge, Presiding

                             Submitted August 25, 2015**

Before:       McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

        Former California state prisoner Malik Jones appeals pro se from the district

court’s judgment dismissing for failure to comply with a court order his 42 U.S.C.

§ 1983 action alleging constitutional violations. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion. Ferdik v. Bonzelet, 963

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.2d 1258, 1260 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion by dismissing Jones’s action

after Jones failed to file an amended complaint or to submit documents for service

of process within the time ordered by the court. See Pagtalunan v. Galaza, 291

F.3d 639, 642-43 (9th Cir. 2002) (discussing the five factors for determining

whether to dismiss for failure to comply with a court order); Ferdik, 963 F.2d at

1260 (although dismissal is a harsh penalty, the district court’s dismissal should

not be disturbed absent “a definite and firm conviction” that it “committed a clear

error of judgment” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                          2                                   13-16415